Citation Nr: 0308641	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  97-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability evaluation for individual 
unemployability resulting from service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from October 1984 to December 
1993.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the above claim.

A Board hearing was held at the RO in May 1999.  The case was 
remanded by the Board in August 1999 for development of the 
evidence and has now returned for final appellate 
consideration. 


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issue decided below has been obtained.

2.  The veteran's service-connected disabilities,  tinnitus 
and a lumbar spine disorder, do not prevent him for obtaining 
substantially gainful employment in sedentary-type job.


CONCLUSION OF LAW

A total disability evaluation due to individual 
unemployability resulting from service-connected disabilities 
is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 
4.87 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312 (1991).  The Board also finds 
that the recent publication of new regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter issued directly by the Board in 
October 2002, VA informed the veteran of the actions he must 
take and the type of evidence required in order to establish 
his current claim.  This letter specifically informed him of 
the type of medical and lay evidence required to substantiate 
his claim for entitlement to TDIU.  The October 2002 letter 
and the Board remand of August 1999 informed him of the type 
of actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  This letter and 
remand instructions also informed the veteran of the 
development that would be completed by VA in substantiating 
his claim, to include obtaining pertinent medical records and 
a VA examination, if appropriate.  The Statement of the Case 
(SOC) of January 1997 and Supplemental Statement of the Case 
(SSOC) of April 2002 specifically notified the veteran of the 
evidence VA had considered, the pertinent laws and 
regulations governing his claims, and the reasons and bases 
for the VA decision.  In August 2002, additional VA treatment 
records dated from February 2001 to February 2002 were 
incorporated into the veteran's claims file.  By letter of 
October 2002, the Board informed the veteran of this event 
and that it would consider this evidence in connection with 
his current claim.  Additional contentions and medical 
records were received directly from the veteran in November 
2002.  The medical records received in November 2002 are 
duplicates of previously obtained material.

In addition, the statutes and regulations governing VA's duty 
to notify and assist were effectively changed in November 
2000.  The veteran received notification of the old 
provisions in the SOC of January 1997 and of the changes 
resulting from the VCAA in the SSOC of April 2002 and the 
Board's letter of October 2002.  He was provided the 
opportunity to submit additional argument based on these 
changes.  In March 2003, the veteran informed the Board that 
he had no further comment to make regarding his claim on 
appeal.  

On his substantive appeal of March 1997, the veteran 
requested a hearing before a traveling Veterans Law Judge 
(VLJ) sitting at the RO.  Such a hearing was held in May 
1999.  Unfortunately, the Board no longer employs the VLJ 
that conducted this hearing.  According to 38 U.S.C.A. 
§§ 7102(a), 7107(c) and 38 C.F.R. § 20.707, the VLJ that 
conducts a hearing should make the final determination in 
that case.  However, if a VLJ is unable to participate in the 
disposition of a proceeding which the VLJ had been assigned, 
the Chairman of the Board may assign the proceeding to 
another VLJ.  See 38 U.S.C.A. § 7101(a); 38 C.F.R. § 19.3(b).  
By letter of early March 2003, the Board informed the veteran 
that the VLJ who had conducted his hearing was no longer 
available to decide his case.  He responded in late March 
2003 that he did not want another hearing before the Board 
and requested that his claim be decided upon the evidence of 
record.  The case has now been assigned to the undersigned 
for appellate review.  Based on the above analysis, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include service 
medical records, VA treatment records, and Social Security 
Administration (SSA) records.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  The veteran has not alleged that 
he is currently in receipt of Workers' Compensation and there 
is no indication that other Federal department or agency 
records exist that should be requested.  See 38 U.S.C.A. 
§ 5106.  In addition, the veteran was afforded VA 
compensation examinations in July 1996, March 1998, and 
August 2000.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The VA examiners noted an accurate medical 
histories and current symptomatology.  The August 2000 
examiner specifically indicated that the medical records in 
the veteran's claims file had been reviewed.  These reports 
also noted physical examination results, radiological study 
results, and provided the appropriate diagnoses.  The 
examiners specifically commented on additional reductions in 
the veteran's functional ability due to flare-ups of 
symptomatology, pain, instability, incoordination, and 
repetitive use.  See 38 C.F.R. § 4.40, 4.45, 4.59 (2002): see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  This type of 
evidence was also provided in the SSA's Physical Functional 
Capacity Assessment prepared in September 1996 and the 
Medical Assessment of Ability to Work-related Activities 
completed in February 1998.  In addition, the veteran is 
competent to provide evidence on additional limitation during 
flare-ups of symptomatology and the Board will give this 
evidence due consideration.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds the medical 
evidence, and specifically the VA examination of August 2000, 
is adequate for rating purposes. 

All private medical evidence identified by the veteran has 
been obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  In fact, the veteran acknowledged in November 
2002 that he did not seek any further treatment for his 
service-connected disorders as his physicians had told him 
there was no further medical treatment that would alleviate 
these problems.  As there is no indication that any pertinent 
evidence was not received, the duty to notify of inability to 
obtain records does not arise in this case.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Therefore, the 
Board finds that the medical evidence currently of record is 
sufficient for an equitable determination at this time.  As 
noted above, the veteran has testified at a hearing before 
the Board and a transcript of this hearing was associated 
with the claims file.  Finally, letters of July 2002, October 
2002, and March 2003 directly notified the veteran that, in 
effect, VA would undertake no further development in the 
claims decided below.

It is noted that the Board remanded this case in August 1999 
for development of the evidence.  A review of the claims file 
indicates that the RO fully complied with the remand 
instructions to include obtaining SSA records, requesting 
and/or obtaining private medical and employment evidence, and 
obtaining VA field and medical examinations that answered all 
questions posed by the Board.  Thus, further development 
based on these remand instructions is not warranted.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A(a)(2).  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




Entitlement to TDIU

The veteran is currently service connected with tinnitus 
rated as noncompensable under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.87, Diagnostic Code 6260.  His 
service-connected lumbar spondylosis with chronic low back 
pain and with evidence of radicular pain right lower 
extremity possibly related to degenerative disc disease 
and/or spondylolisthesis is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 as 60 percent 
disabling.  

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements of 38 C.F.R. § 4.16 of the rating schedule are 
present.  38 C.F.R. § 3.340(a)(2).

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Based on the veteran's schedular evaluations, he meets the 
rating percentage requirements under 38 C.F.R. § 4.16(a).  In 
order to receive TDIU, the evidence must demonstrate that 
based solely on the effects of his service-connected 
disabilities he is unable to secure or follow a substantially 
gainful occupation.  In Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), the United States Court of Appeals for Veterans 
Claims (Court) noted, "For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which takes the claimant's case outside 
the norm of such veteran...The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment."

In Beaty v. Brown, 6 Vet. App. 532 (1994), the Court stated 
that the Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform in a substantially gainful occupation.  
The Board's findings must have a basis in the record and the 
Board must address the evidence that supports a claim.

On the veteran's separation examination of September 1993, 
his spine was reported to be abnormal.  It was noted that he 
had decreased active range of motion in his back due to pain.  
The examiner reported that the veteran had a history of 
spondylolisthesis at the L5-S1 level and L5 spondylolysis.

A private psychiatric examination was obtained by the veteran 
in December 1993.  He claimed that he had symptoms that 
warranted a diagnosis for attention deficit disorder.  He 
complained of an inability to concentrate, being very 
inattentive, daydreaming, becoming very irritable, trouble 
sleeping, depression, and suicidal ideation.  The veteran 
noted a periodic use of Prozac and a history of several 
disciplinary actions during his military service.  He 
apparently indicated that he would become quite irritable 
which led to misunderstandings with his superiors.  The 
impression was to rule out a chronic, recurrent major 
depression (without psychotic features) and mixed personality 
disorder characterized by histrionic and obsessive-compulsive 
behavior.  

On an audio examination of April 1994, the veteran reported 
that he had experienced tinnitus for the past six to seven 
years and had been exposed to loud noises due to his military 
specialty.  The diagnosis was tinnitus.

An orthopedic examination of April 1994 noted the veteran's 
complaints of back pain with standing or sitting longer than 
15 to 20 minutes.  He acknowledged that he currently worked 
full time for a delivery company.  On examination, range of 
motion was flexion to 80 degrees, extension to 30 degrees, 
lateral bending to the left of 15 degrees and to the right of 
27 degrees, and rotation to the left of 30 degrees and to the 
right of 25 degrees.  Straight leg raises were normal on the 
right, but positive on the left side at 85 degrees.  Heel to 
toe walking was done normally.  The lumbosacral and 
paralumbar areas were not tender on palpation and the veteran 
had full strength in his lower extremities.  Lumbosacral X-
rays noted early arthritic degeneration with the disc spaces 
well-maintained.  There was spondylolysis and Grade I 
spondylolisthesis at the L5 on the S1.  The diagnosis was 
spondylolysis with Grade I spondylolisthesis L5 on S1.

In a written statement of May 1996, the veteran claimed that 
his back pain had increased.  He noted that he could not 
stand for more than 10 minutes due to his pain.

Private and VA outpatient records from the 1990s and early 
2000s noted treatment for the veteran's orthopedic and 
neurologic complaints associated with his low back 
disability.  A magnetic resonance image (MRI) of the lumbar 
spine taken in February 1996 found no herniated nucleus 
pulposus or spinal stenosis.  However, there were small 
subligamentous disc protrusions at the L2-L3 and L5-S1 
levels, but no frank herniation or significant deformity of 
the thecal sac.  The sagittal images showed depression of 
essentially all the end plates with central disc protrusions 
compatible with Schmorl's nodes.  There were no destructive 
lesions of the lumbar vertebral bodies.  A lumbar myelogram 
of May 1996 noted that the nerve root sleeves filled normally 
with no extradural defects seen.  The conclusion was normal 
lumbar myelogram.  A electromyogram (EMG)/nerve conduction 
test of April 1996 noted possible right L5 radiculopathy, no 
evidence of left lumbar radiculopathy, and no evidence of 
peroneal or tibial neuropathy.  It was noted that the testing 
was limited due to the veteran's back discomfort.  A 
computerized tomography (CT) scan of the lumbar spine taken 
in May 1996 found altered signal intensity in the L5 
vertebral body compatible with a vertebral hemangioma.  There 
were also signal change intensities at the L2, L3, and L4 
vertebral bodies compatible with a "cupid bow" defect and 
Schmorl's node, which was felt by the examiner to be benign.  
There was no evidence of disc herniation or nerve root 
compression.

A private office note of May 1996 reported that he veteran 
had not responded to conservative management.  He did not 
have a history of any systemic disorder that would produce 
mononeuritis.  On examination, reflexes were symmetrical.  
There was no oblivious muscle atrophy, but the right calf was 
1/2 centimeter (cm.) smaller than the left and the veteran was 
noted to be right-handed.  Hypesthesia to pinprick was noted 
over the right calf and dorsum of the right foot, but not on 
the sole of the foot.  Straight leg raises produced pain down 
to the right knee and on the left side resulted in low back 
pain.  The veteran had almost no anterior flexion and was 
limited to 15 degrees extension.  There was tenderness to 
pressure over the lower spine.  The physician concluded that 
there did not appear to be significant nerve root involvement 
at the level of the lumbosacral spine.  It was recommended 
that the veteran receive long-term pain management and 
recommended that he change his career so that he was not 
required to do heavy bending or lifting.

The veteran was afforded a VA orthopedic examination in July 
1996.  He claimed that since January 1994 he had experienced 
a burning-like pain in his low back that radiated down his 
right leg to the toes of his foot.  He alleged that his pain 
had become progressively worse in the last two years.  He 
asserted that certain movements like walking, bending, and 
twisting aggravated his low back pain.  The veteran also 
complained of marked restriction in his back movements.  He 
denied any increased in pain with sneezing or coughing.  The 
veteran complained that his low back pain interfered with his 
ability to sleep and he had been forced to sleep in a 
recliner.  He also complained of numbness in his right lower 
extremity.  He denied any bowel or bladder problems.  The 
veteran claimed that he was forced to leave every job he had 
since his separation from the military due to his inability 
to perform the physical tasks associated with these jobs.  He 
noted that he had received ongoing treatment for his back 
pain to little effect.  His neurologist did not recommend 
surgery and informed him that surgery would not help his back 
pain and could even harm him.  It was noted that the veteran 
lived with his parents.  He was not able to mow the yard, but 
could do some vacuuming if he did not have to bend over and 
could wash dishes in a sitting position.

On examination, the veteran walked with great difficulty, 
favoring his right lower extremity with a noticeable limp.  
His spine was noted to be stiff and his gait was somewhat 
abnormal.  There was right paralumbar muscle tenderness and 
spasm on palpation, but no symptoms on the left side.  Range 
of motion was markedly restricted in all directions with 
forward flexion to 10-12 degrees, backward extension to 10 
degrees, right lateral flexion to 0 degrees, left lateral 
flexion to 10 degrees, rotation to the left of 10 degrees and 
rotation to the right of 15 degrees.  There was objective 
evidence of pain during all of these motions.  Straight leg 
raises were positive on the right side at 30 degrees and 
negative on the left side to 70 degrees.  Definite weakness 
was found in the right quadricep, but the left was noted to 
be normal.  There was impairment and weakness of dorsiflexion 
and plantar flexion of the right foot.  Decreased pinprick 
sensation was found from the right ankle down to the right 
toes.  Pinprick sensation was slightly blunted in the right 
calf.  Sensation was normal in the left lower extremity.  A 
lumbar spine X-ray found multiple disc space narrowing 
between the vertebral bodies and narrowing between the L5 and 
S1 vertebra.  There was also degenerative joint disease in 
the lumbar spine with straightening of the normal lordotic 
lumbar curve.  The diagnosis was lumbar spondylosis with 
chronic low back pain and with evidence of radicular pain in 
the right lower extremity, possibly related to degenerative 
disc disease and/or spondylolisthesis.

On August 19, 1996, VA received the veteran's claim for 
entitlement to TDIU due to his low back pain.  He reported 
that he had last worked in May 1996.  From April 1994 to May 
1996, the veteran had worked as a door-to-door salesman, a 
courier, delivery driver, and a material handler.  His last 
job appears to have been with a furniture warehouse from 
October 1995 to May 1996 as a material handler.  The veteran 
reported that he had worked 40 hours a week and lost 
approximately 80 hours during this employment due to his 
illness.  Since May 1996, he noted that he had applied for 
other work in clerical positions and doing "rock work."  
The veteran noted that he had completed his high school 
education and received training in basic electronics during 
his military service.  However, he claimed that this 
electronics training was not sufficient to obtain civilian 
employment.  He reported that he was unable to maintain any 
employment since December 1993 due to his physical disorder.  
The veteran alleged that during his last job he was 
constantly out sick due to back pain.  He indicated that his 
physician had given him a note stating that he was not to 
lift more than 10 pounds or stand for more than 10 minutes.  
His employer reportedly sent him home indefinitely, but the 
veteran indicated he had to resign.  The veteran alleged that 
he had applied for a number of positions but was told he 
would not be hired due to his back disability.

Regarding his back disability, the veteran claimed that if he 
stood or sat for any length of time his back pain would 
become unbearable.  He alleged that his back pain made it 
extremely difficult for him to sleep.  The veteran claimed he 
had to resort to taking naps during the day to make up lost 
sleep.  

A SSA Disability Report dated in August 1996 noted similar 
complaints and work history as previously submitted to VA.  
The veteran noted that the highest grade completed was the 
12th grade and that he had basic electronics training in the 
military.  However, he claimed that this training was 
insufficient to obtain employment in the civilian market.  He 
noted that his post-military employment had not required the 
use of any machines, tools, or equipment; did not require 
technical knowledge or skills; did not require writing or 
completing reports; and he did not have any supervisory 
responsibilities.  The interviewer reported that the veteran 
had a problem with prolonged sitting as he was constantly 
cringing from spasm and pain.  While these episodes did not 
last long, they were very frequent.  

In a SSA Reconsideration Disability Report prepared in August 
1996, the veteran claimed that his low back disability had 
become worse.  He claimed he now suffered with incontinence 
and his back pain had spread to his left side and left leg.  
He asserted that he could not bend, lift, sit, or stand for 
any length of time without experiencing pain and that he was 
unable to lift even ten pound items.  

A SSA Physical Functional Capacity Assessment was prepared in 
September 1996.  The SSA examiner found that the veteran 
could occasionally lift or carry items of ten pounds, 
frequently lift or carry items less than ten pounds, stand or 
walk (with normal breaks) at lest two hours in an eight-hour 
workday, sit (with normal breaks) about six hours in an 
eight-hour workday, and was limited in his ability to push 
and pull in the lower extremities due to his back disability.  
Regarding the veteran's postural limitations he could 
frequently balance items, occasionally stoop, kneel, crouch, 
crawl, and climb using ramps and stairs.  However, he could 
never climb using ladders, ropes, or scaffolds.  The 
veteran's disability did not cause manipulative, visual, 
communicative, or environmental limitations.

VA received letters from three former employers in January 
1997.  In one letter, a potential employer had been 
approached by the veteran for a job.  After learning from the 
veteran about his back disorder, this potential employer 
decided not to hire the veteran because the position needed a 
person who could be depended on "all the time, no matter 
what."  A second employer noted that the veteran had worked 
for her for one week as a clerk typist at an insurance 
agency.  She reported that the veteran appeared to be quite 
competent at the job.  However, after a few hours of work 
each day, he would have to leave because of pain and muscle 
spasm in his back.  The owner of a construction company noted 
that he had hired the veteran apparently on the 
recommendation of the prior insurance agent who felt the 
veteran might be able to perform in a job where he could move 
around.  The veteran was hired as a manpower coordinator and 
was noted to be quite competent at this work.  The first 
couple of days of work were noted to go quite well, but on 
the third day the veteran fell down and was unable to get up.  
He was placed on a couch for a few hours until he was able to 
go home.  The employer noted that he was not able to keep the 
veteran in his employment.  In an attached statement the 
veteran asserted that these letters showed that he was unable 
to do even sedentary-type work due to his low back 
disability.

A private orthopedic examination of March 1997 noted that the 
veteran was being seen due to his initial denial of SSA 
benefits and his displeasure with the type care he received 
from VA.  He claimed that he was completely disabled due to 
his back disability, could not dress himself, and could not 
even do a sedentary job.  This examiner noted that he had 
reviewed the veteran's prior private treatment records and 
diagnostic test results, and letters from the veteran's 
former employers.  On examination, the veteran's gait was 
slow and deliberate with a tilt to the right.  As the veteran 
walked, it was noted that he clinched his fist as if he was 
in extreme pain.  The veteran was able to walk on his toes.  
There were no areas of muscle spasm in the back.  However, 
there was exquisite tenderness to light touch over the 
paraspinous process diffusely in the lumbar and upper 
thoracic region.  With just a minor amount of touch, "the 
patient flung himself forward so that he fell over the 
examining table screaming in pain."  There was also 
discomfort when the veteran's skin on his back was lightly 
pinched.  The veteran was unable to bend forward or backwards 
because of his discomfort.  Straight leg raises were 
remarkable for "break-away weakness" on the right.  Hip 
rotation on the right side caused pain.  Reflexes were 
symmetrical in both lower extremities and sensory examination 
was "limited."  The assessment was chronic low back pain.  
The examiner commented that he was not sure of the etiology 
of this pain and the examination suggested some degree of 
embellishment.

In his substantive appeal of March 1997, the veteran 
indicated that his medical treatment had failed to alleviate 
his back symptoms and that these symptoms were becoming 
worse.  He claimed that his physicians informed him that 
nothing could be done to help his back and he would have to 
learn to live with the pain.  The veteran contended that his 
age should not be a consideration in determining whether he 
was employable.

On a VA psychological evaluation in April 1997, the veteran 
asserted that he had nearly constant pain in his low back 
with pain and numbness in his right leg.  He claimed that 
this pain would ease up some if he laid down.  On a scale 
from one (painless) to ten (extreme pain), the veteran 
claimed his most severe pain would be at a level of eight and 
his minimum pain would be at a level of three.  He 
acknowledged that his pain medication had helped a lot by 
reducing his average pain level from a six to a level from 
three to four.  Regarding his education level, the veteran 
noted that he had completed high school and as well as "a 
little college."  During the interview, the veteran did not 
appear to be in any distress and ambulated without assistance 
and exhibited no noticeable motor deficits or behavioral 
abnormalities.  Psychological testing revealed:

Responses [that] were indicative of the 
absence of pain-related negative mood 
states, and an overall low level of 
activity.  This would seem to correspond 
to his self-report during the interview 
of spending most of his time watching 
television.

The conclusion of the psychological evaluation was that the 
results did not indicate any significant psychological 
problems or issues that were in need of intervention at that 
time.

A VA pain clinic consultation was provided in July 1997.  The 
veteran complained of a constant dull aching sensation in his 
lower back and pain and numbness in his right leg.  He 
reported that pain medications had little affect in relieving 
his symptoms.  On examination, the veteran was reported to be 
very cooperative.  He had some antalgic positioning, 
especially when turning around on the bed and when walking.  
There was some straightening of the lumbar spine.  An area of 
tenderness was noted about the left L-5 segment, which may 
have been exacerbated by rotation.  The veteran experienced 
increased pain with flexion and extension of the spine.  
There was no clinical evidence that suggested any lumbosacral 
radiculopathy.  The assessment was chronic low back pain and 
a history of spondylolisthesis.  

A VA physical therapy consultation of July 1997 noted on 
examination very guarded antalgic movement.  The veteran 
ambulated with a limp in the right lower extremity.  He had 
difficulty with transitional movements.  The veteran was 
unable to tolerate straight leg raises or knee to chest 
movements.  His truck range of motion was extremely limited.  
There were very tender lumbar paravertebral muscles on 
palpation.  A follow-up physical therapy report of August 
1997 noted that the veteran had a nearly 100 percent loss of 
flexion and extension of the trunk.  He had pain in his 
central lumbar spine that radiated into his right leg down to 
his foot.  On a scale of zero to ten, the veteran reported 
pain in his right leg to average a four with highs of seven.  
His low back pain averaged five with highs of nine.  The 
veteran reported that he could not do any standing, sitting, 
or walking activities.  The assessment was that the veteran 
was extremely limited in all activities and that physical 
therapy would make slow progress.

The veteran was given a SSA psychological evaluation in 
February 1998.  His complaints centered on his low back 
disability.  Psychological tests revealed scores that 
indicated a person who was often diagnosed with a somatoform 
disorder and tended to lack insight regarding the role of 
psychological factors in his or her problems.  His test 
scores also indicated that the veteran was a person that 
"tend[ed] to be trying to present themselves as functioning 
good psychologically."  However, the examiner noted that in 
the veteran's case it seemed to be an overly guarded and 
defensive response.  On examination, the veteran noted 
complaints regarding his back he had previously presented to 
VA.  His mother was interviewed and she felt that the veteran 
was getting worse in that he could not walk much and would 
almost fall down.  She claimed that the veteran used to be 
outgoing and always on the go, but now just sat around and 
did not do anything.  The psychologist's impression was that 
the veteran was not at all "psychologically minded" about 
the role of the psychological factors in his problems.  He 
seemed to have a tendency to deny any emotional problems and 
minimize the role of psychological factors in his difficulty.

A SSA Medical Assessment of Ability to Work-related 
Activities was completed in February 1998.  The examining 
physician found that there was impairment in lifting or 
carrying items.  The maximum occasional weight that the 
veteran could lift and carry was 50 pounds and the maximum 
frequent weight was 25 pounds.  There was also an impairment 
of the veteran's ability to stand and walk.  The veteran 
could stand or walk six hours in an eight-hour workday.  The 
medical findings to support this conclusion were back pain to 
palpation of the paravertebral muscles and antalgic gait, 
which the examiner found all to be subjective in nature.  
There was no impairment in the veteran's ability to sit.  
Regarding the veteran's postural activities, he could 
occasionally climb, kneel, crouch, stoop, balance, and crawl.  
He had no impairments regarding reaching, handling, feeling, 
push or pulling, seeing, hearing, or speaking.  The veteran 
had no environmental impairments.  Range of motion in the 
veteran's back was noted to be one degree of flexion, three 
to five degrees of extension, and five degrees of lateral 
flexion.  All motions were noted to be limited due to back 
pain.

Another VA orthopedic examination was given to the veteran in 
March 1998.  The veteran claimed that he had quit working due 
to his back disability.  He noted that he had constant pain, 
which radiated into his right leg and numbness in his lower 
right leg.  The veteran claimed that his back pain prevented 
him from sitting for long periods, walking for long 
distances, and bending aggravated his pain.  He asserted that 
his right leg would go numb anytime he walked and that he can 
fall down when he started to walk.  The veteran noted that he 
had a hard time sleeping due to his pain and numbness.  He 
noted that he quit wearing a back brace because he felt it 
made the pain worse.  The veteran acknowledged that he had 
used a transcutaneous electrical nerve stimulation (TENS) 
device that seemed to alleviate the pain, but felt that when 
he stopped using the TENS device his pain would be worse.  He 
indicated that his pain medication did help his pain a 
little.  The veteran alleged that he had gained 100 pounds 
since his hurting his back.

On examination, the veteran walked with limp favoring his 
right side.  His spine was stiff with no fixed deformities, 
but he was unable to bend over.  Palpation revealed 
hypersensitivity at the "L1-S1" level.  There was bilateral 
muscle spasm at the L4-L5 level.  Forward flexion was to 10 
degrees with a great deal of pain.  Left flexion was to 10 
degrees with pain and the veteran was unable to flex or 
rotate to the right.  The veteran had decreased touch and 
pinprick sensation from just above the right knee to his 
right foot.  Sensation was normal on the left side.  The 
right quadricep had weakness when compared to the left and 
the veteran had difficulty with dorsiflexion and plantar 
flexion of the right foot, but no such difficulty with the 
left foot.  A lumbar spine X-ray noted multiple disc space 
narrowing between the lumbar vertebral bodies and narrowing 
between the L5 and S1 vertebras with degenerative joint 
disease changes.  There was slight straightening of the 
lumbar curve.  The diagnosis was degenerative joint disease 
of the lumbosacral spine with right radicular pain.  

At his Board hearing in May 1999, the veteran testified that 
in recent years he had been terminated from sedentary jobs 
due to his back disability.  He alleged that any type of work 
was very painful for him.  The veteran claimed that he could 
not sit more than five minutes at a time, that he could not 
walk very far, that his back would give out on him a lot, and 
he could not do any work around his house.  He reported that 
he lived with his parents and they did all the housework.  
The veteran alleged that he could not drive a motor vehicle 
and his mother would drive him where he needed to go.  
However, he acknowledged that he kept his driver's license up 
to date.  He also noted that he spent a significant amount of 
time using a computer at his home, but could only do so when 
he sat in a recliner with his feet elevated.  Other than 
using a computer, the veteran testified that he spent most of 
his day at home watching television.  He acknowledged that he 
could bathe, cloth, and feed himself, but these tasks were 
slow and difficult.  The veteran indicated that he had 
received physical therapy and epidural blocks for his back, 
but stopped, as this therapy did not help alleviate the 
symptoms.  He noted that he was on continuous pain 
medication.

The veteran's educational background was noted to be a high 
school diploma and he had received clerical training during 
his military service.  The veteran asserted that his in-
service back injury had prevented him from exercising which 
had resulted in him gaining weight and being released from 
military service due to his weight gain.  He reported that he 
had worked after service as a courier, with a linen service, 
and at a furniture warehouse, but had to quit all these jobs 
due to his back disability.  

A SSA decision of May 1999 found that based on the medical 
evidence and the SSA criteria, the veteran lacked the 
residual functional capacity for even sedentary work.  He was 
awarded SSA disability benefits based on his back pain.  

A letter was received from the veteran's last reported 
employer in March 2000.  This employer indicated that the 
veteran had worked as a parts installer and material handler 
at a furniture warehouse from October 1995 to May 1996.  His 
average hours worked per week was 38.75 and it was noted that 
during this time he had lost 147.25 hours due to not working 
a complete 40 hour tour of duty on 14 different weeks.  The 
veteran had not sustained an on the job injury and he 
resigned as he could no longer do the job.

A neighbor of the veteran's prepared a statement in June 2000 
that indicated he was fully aware of the veteran's back 
disability.  He claimed he had observed the veteran in pain 
and that the veteran rarely left his home due to back pain.

In a written statement of July 2000, the veteran acknowledged 
that he could dress, shower, and get up by himself with 
difficulty and care.  He also acknowledged that he could fix 
his own meals as long as he did not have to bend or stand.  
The veteran noted that on occasion he could drive, but mostly 
depended on others to take him where he needed to go.  He 
acknowledged that he had a 1988 model year truck registered 
in his name.  The veteran claimed that because of his very 
limited condition he had no social life and could not attend 
church services.  He alleged he could not walk a quarter of a 
mile.  The veteran asserted that he could get around his 
house without assistance, but only if he could lean against 
walls or sit down as needed.  He alleged that he stayed in a 
reclined position most of the day.  The veteran claimed that 
after having rested for many days, he felt like he could do 
almost anything.  However, with such increased activity the 
veteran alleged that he paid a price the following day with a 
doubling of his pain and increased immobility.  He reported 
that he took fish oil for his pain and made good use of a 
TENS device.  

A VA field examination report was prepared in July 2000.  The 
examiner indicated that he had visited the veteran at his 
residence and conducted an interview.  His gait and posture 
appeared normal.  The veteran sat on a sofa in a reclined 
position during the entire interview.  He did not appear to 
be in any pain and did not require standing up for relief.  
The veteran presented physical limitations resulting from his 
back disorder has he had previously presented in statements 
and testimony.  It was noted that the veteran stayed in bed 
ten hours a day.  He no longer received physical therapy from 
VA.  He denied that he took any medications for his back, but 
did indicate that he took fish oil and vitamins to alleviate 
his symptoms.  The veteran denied any hospitalization or 
emergency services in connection with his back disorder.  It 
was reported that the veteran had completed high school and 
one year of college.  The examiner commented that he had 
previously seen the veteran in connection with a VA claim for 
the veteran's cousin.  At that time he had been in the 
presence of his mother and had not exhibited any symptoms of 
a back disorder and did not appear to be in pain.  The 
examiner concluded that the veteran's pain appeared to be:

...all in his head...I am of the opinion 
that [the veteran's nonservice-connected] 
personality disorder with obsessive 
traits plays mental games reference back 
pain and his inability to work at any 
type of employment.  I am of the opinion 
[the veteran] is very capable of 
performing sedentary employment.

The veteran was afforded a VA orthopedic/neurological 
examination in August 2000.  The veteran made complaints 
regarding his low back disability similar to those previously 
noted on VA examinations.  In addition, he claimed that for 
the past several months he had experienced numbness in his 
left leg.  He also complained of increased pain with coughing 
and sneezing.  He denied any bladder or incontinence 
problems.  The veteran complained of sharp pain in his lower 
back, but denied having weakness in the lower back; he also 
complained of stiffness, but denied having fatigability and 
lack of endurance.  The examiner noted that he was rather 
"surprised" by these comments.

On examination, the veteran's back was very tender to touch 
from the T10 to the L4 vertebra.  The muscles were normal 
with no spasm.  Active range of motion in the back was 30 
degrees of flexion, 10 degrees of extension, 15 degrees of 
right lateral flexion, 20 degrees of left lateral flexion, 20 
degrees of right lateral rotation, and 25 degrees of left 
lateral rotation.  Passive range of motion results were 
approximately the same.  It was noted that the veteran 
complained of severe pain on all movements.  This pain 
reportedly started at the time the initial function began to 
be tested and continued throughout the testing procedure.  
However, the veteran did not complain of pain after the 
procedure was completed.  In the lower extremities, strength, 
pulses, reflexes, hair growth, and warmth were all normal.  
Circumference of both thighs was 55 cm. and both calves were 
44 cm.  The examiner commented that there was no evidence of 
muscle atrophy.  Straight leg raises were positive on the 
right side at 45 degrees and negative on the left.  Pain was 
noted in the left hip during flexion.  Light touch and pain 
were decreased in the right lower extremity from the thigh to 
the foot.  His gait revealed a right leg limp.  He would not 
walk on his heels, toes, or outside of his feet because he 
claimed it would cause too much pain.  X-rays of the lumbar 
spine revealed degenerative joint disease changes throughout 
the lumbar spine with degenerative disc disease at the L5-S1 
level.  There was mild lumbar scoliosis towards the right 
side and slight reversal of the normal lordotic lumbar curve.  
A lumbar CT scan found degenerative disc disease at the L3-
L4, L4-L5, and L5-S1 levels.  This disease was much worse at 
the L5-S1 levels with mild degenerative joint disease changes 
and mild osteophytes in the lumbar vertebral bodies.  There 
was mild generalized bulging of the disc margins at the level 
of L3-L4, L4-L5, and L5-S1 levels.  There was no evidence of 
disc herniation.  Degenerative hypertrophy was present about 
the facet joints that might slightly narrow the transverse 
diameter of the spinal canal, notably, at the L4-L5 level 
that indicated some degree of degenerative spinal stenosis.  
The diagnosis was degenerative disc disease, degenerative 
joint disease changes throughout the lumbar spine, 
degenerative spinal stenosis, and bulging discs with no 
evidence of herniation.

The examiner indicated that he had reviewed the veteran's 
medical history contained in the claims file.  He commented 
that the veteran did have a very severe back problem that had 
an organic basis and his complaints were consistent with the 
examination and other objective findings.  However, it was 
noted that the veteran was found to be very hypersensitive to 
very light touch and appeared to be overreacting to even 
light touch.  It was the examiner's opinion that the veteran 
still should be able to do sedentary employment that involved 
the use of a computer; consistent with his high school 
education and prior work experience.  

In August 2002, the Board received additional VA outpatient 
records.  These records noted continued treatment of the 
veteran's low back disability.  In February 2001, he claimed 
that on a scale from one to ten, the level of pain in his 
back was at a level of two.  In February 2002, it was noted 
that the veteran had been placed on a new medication and had 
lost twenty pounds.  He reported that his chronic back pain 
was relatively quiescent.

In a written statement of November 2002, the veteran alleged 
that he had previously accepted work moving furniture in a 
warehouse only because he needed a job and there was no 
sedentary work available.  He claimed that this type of work 
had caused so much pain in his back that he could not take it 
any more and was forced to resign.  He noted that surgery for 
his back disability had been discussed with his treating 
physician, but this physician had told him that in all 
likelihood this surgery would not alleviate his pain and 
might worsen this symptom.  Based on this recommendation, the 
veteran decided not to pursue a surgical option.  The veteran 
acknowledged that he did not seek treatment for his back 
disability on a regular basis, but claimed that all possible 
treatments had been tried without success and further medical 
visits would be pointless.

The veteran has not contended that his tinnitus prevents him 
from working.  The medical evidence is clear that the veteran 
has a severe low back disability and he is currently 
compensated for this disability at the highest evaluation 
allowed under the schedular criteria at Code 5293.  The 
evidence establishes that the veteran's service-connected low 
back disability includes lumbar degenerative disc disease, 
degenerative joint disease, spondylosis, spondylolisthesis, 
and spinal stenosis.  These disorders have resulted in 
significant pain in his low back, restriction of motion in 
the lumbar spine, and impaired sensation in the right leg.  
However, the most recent outpatient records from 2001 and 
2002 indicate there has been significant improvement in his 
level of pain with the use of new medication and weight loss.  
The medical evidence appears inconclusive and contradictory 
on whether there is radicular pain, muscle weakness, or 
muscle atrophy in the right leg.  While the preponderance of 
the lay and medical evidence seams to support a finding that 
the veteran is incapable of doing substantial physical labor, 
this evidence does not rule out his ability to do sedentary-
type work.

It has been claimed by the veteran that he is incapable of 
walking more than a short distance and standing or sitting 
for any length of time.  To do so, he alleges causes severe 
pain in his low back and down his right leg.  At his hearing 
in May 1999, the veteran alleged that the only way he could 
do sedentary-type work is if he could sit in a recliner with 
his feet up.  An SSA interviewer of August 1996, employer 
letters received in January 1997, his mother's comments on a 
SSA psychological evaluation of February 1998, and a 
neighbor's observation from June 2000 have reported 
witnessing the veteran to be in pain and incapable of 
functioning even with normal sedentary activity.  The Board 
notes that these individuals have not indicated that they are 
healthcare professionals.  According to the Court's ruling in 
Espirutu v. Derwinski, 2 Vet. App. 492 (1992), a lay person 
does not have the medical expertise to provide competent 
medical evidence regarding the diagnosis or etiology of a 
disability.  Only medical professionals can provide competent 
evidence on these matters.

There is little objective medical evidence or opinion to 
support these lay observations, at least as far as the 
functional incapacity is related to any service-connected 
disorder.  Medical opinions in a private examination of March 
1997, an SSA examination of February 1998, and on VA 
examination of August 2000 indicated the veteran exaggerated 
his low back symptomatology on examination.  There are 
psychological opinions of December 1993 and February 1998 
that the veteran suffers with obsessive-compulsive behavior 
or somatic-type symptoms.  While the field examiner of July 
2000 failed to indicate his credentials, his opinion linking 
the severity of the veteran's back disorder with a 
psychiatric problem is supported by the preponderance of the 
psychological (medical) evidence.  The only psychologist not 
to indicate a psychiatric component to the veteran's claimed 
back symptoms was a VA examiner of April 1997.  Of interest 
on this report, is that it was noted that the veteran was not 
in distress during the interview and there is no indication 
his back symptomatology interfered with the multiple 
psychological tests completed by the veteran.  This testing 
would presumably require sedentary-type activity by the 
veteran to complete.  Irregardless of the April 1997 opinion, 
the preponderance of the psychological evidence of record 
indicates that there is a psychological component to the 
level of disability felt by the veteran regarding his 
service-connected back disability.

The only healthcare professional of record that indicated 
access to the veteran's entire medical history and conducted 
a thorough examination of the veteran, was the VA examiner of 
August 2000.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  While this examiner acknowledged that the veteran 
had a severe back disability, he found that based on the 
physical examination and past medical history the veteran's 
back disability should not prevent him from doing sedentary-
type work.  This finding appears to be supported by the 
physicians who examined the veteran in September 1996 and 
February 1998 in connection with his claim for SSA disability 
benefits.  The September 1996 examiner found the veteran 
capable of frequently lifting items less than ten pounds, 
standing or walking for two hours a day, sitting for six 
hours a day, and occasionally being capable of stooping, 
kneeling, crouching, crawling, and climbing ramps and stairs.  
In fact, the SSA examiner of February 1998 noted a 
significant improvement in the veteran's physical abilities 
with the frequent ability to carry weight up to 25 pounds, 
ability to stand or walk for six hours a day, no impairment 
in his ability to sit, and the occasional ability to climb, 
kneel, crouch, stoop, balance, and crawl.  In addition, the 
veteran's private physician indicated in May 1996 that his 
back disability only prevented heavy lifting and bending, and 
reportedly limited his lifting to no more than 10 pounds.  
This physician did not opine that the veteran was incapable 
of sedentary work, even upon reexamination in March 1997 when 
the veteran expressed his displeasure with his VA treatment 
and wanted a second medical opinion.  At that time, the 
private examiner indicated there was some embellishment in 
the veteran's reported symptoms.  Of significant interest are 
the veteran's most recent VA outpatient records from 2001 and 
2002.  During these visits the veteran indicated that he his 
low back pain was at a relatively low level or that it was 
relatively quiescent.  These findings support the fact that 
the veteran's low back disability does not prevent him from 
conducting sedentary activity.

The veteran alleges that his limited education and skills 
prevent from doing most sedentary-type work.  He acknowledges 
completing a high school education, and has presented 
contradictory evidence that in addition to this he completed 
approximately one year of college education.  He acknowledges 
basic electronics training in the military, but asserts that 
this training does not qualify him for a civilian occupation.  
However, the letters from previous employers received in 
January 1997 indicate that the veteran was hired to do 
sedentary-type work.  In one instance as a 
clerk/administrative assistant and in the other apparently as 
a supervisor in a position described as manpower coordinator.  
Both employers found the veteran to have the required skills 
to be competent in these positions and only released him from 
work due to the perceived symptomatology associated with the 
veteran's low back.  Thus, the objective lay evidence of 
record indicates that potential employers found the veteran 
competent to due clerical and even supervisory-type work.  At 
his Board hearing in May 1999, the veteran acknowledged that 
he was computer literate and spent a substantial amount of 
time at home using his computer.  Therefore, the Board finds 
that the veteran currently has the education and skills to do 
at least clerical-type work.

The Board acknowledges that the SSA awarded disability 
benefits to the veteran in May 1999 due to his inability to 
work.  However, the criteria for such an award under the laws 
and regulations governing SSA benefits is substantially 
different than the VA laws and regulations authorizing TDIU.  
See Pierce v. West, No. 97-7067 (Fed. Cir. Mar.16, 1998) 
(unpublished decision), (The Federal Circuit held that 
although SSA determinations regarding unemployability and 
disability may be relevant in VA determinations, they are not 
binding on VA).  An award of TDIU is based on the industrial 
inadaptability resulting solely from his service-connected 
disabilities, and such a determination by VA must exclude the 
effect of any disability not awarded service connection.  See 
Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  In this 
case, the preponderance of the lay and medical evidence 
establishes that the veteran's service-connected tinnitus and 
low back disability do not prevent him from following 
sedentary-type work.  This evidence indicates that a 
nonservice-connected psychiatric disability prevents the 
veteran from being gainfully employed at a sedentary job.

Based on the above analysis, the Board finds that the 
veteran's service-connected tinnitus and low back 
disabilities do not prevent him from doing sedentary-type 
work, and thus, do not prevent him from pursuing a 
substantially gainful occupation.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the most probative evidence 
does not establish that the veteran is incapable of pursuing 
substantially gainful employment due solely to his service-
connected disabilities, the doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A total evaluation for individual unemployability due to 
service-connected disability is denied.



		
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

